In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Kohn, J.), dated September 25, 1991, which denied their motion for summary judgment dismissing the complaint insofar as asserted by Cari Medwin and granted the cross motion by Cari Medwin to amend her bill of particulars.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the cross motion is denied, and the complaint is dismissed insofar as asserted by Cari Medwin.
Approximately five months after the plaintiff Cari Medwin was involved in the motor vehicle accident which gave rise to this action, she was involved in a second motor vehicle accident. This action was not commenced until after the occurrence of the second accident. The only competent medical report which Medwin has submitted in opposition to the defendants’ motion for summary judgment dismissing the complaint insofar as asserted by her is an affirmation by Dr. Paul Post written in 1991. Dr. Post’s affidavit fails to indicate an awareness of the second accident. Based on a consideration *479of these factors, we conclude that Medwin has failed to establish that any "serious injuries” which she has sustained were the result of the first accident (see, Gaddy v Eyler, 79 NY2d 955; Oswald v Ospina, 187 AD2d 570; Zaffuto v Martorano, 161 AD2d 639). Bracken, J. P., Balletta, O’Brien and Pizzuto, JJ., concur.